                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MUSTAFA OZSUSAMLAR,

            Plaintiff,

v.                                              Civil Action No. 5:19CV213
                                                                   (STAMP)
F. ENTZEL, Warden

            Defendant.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE
                AND OVERRULING PLAINTIFF’S OBJECTION

                         I.    Procedural History

     The pro se1 plaintiff, Mustafa Ozsusamlar, filed this civil

action    asserting   claims   under   Bivens    v.   Six   Unknown   Federal

Narcotics Agents, 403 U.S. 388 (1971).          ECF No. 1.   Plaintiff is a

federal inmate incarcerated at FCI Hazelton in Bruceton Mills, West

Virginia.

     The action was referred to United States Magistrate Judge

James P. Mazzone for submission of a proposed disposition pursuant

to 28 U.S.C. § 636(b)(1)(B).       The magistrate judge filed a report

and recommendation recommending that the complaint be dismissed

without prejudice and the pending motions be denied as moot.             ECF

No. 17.     The magistrate judge informed the plaintiff that if he

objected to any portion of the report and recommendation, he was

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
required to file specific written objections within 14 days after

being served with copies of the report and recommendation.             Id.

at 3.   The magistrate judge further informed the plaintiff that

failure to file written objections as set forth above shall

constitute a waiver of de novo review by the district court and a

waiver of appellate review by the Circuit Court of Appeals. Snyder

v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United

States v. Schronce, 727 F.2d 91 (4th Cir. 1984).        ECF No. 17 at 3.

The plaintiff then filed a single, general objection.         ECF No. 19.

      For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                         II.   Applicable Law

      Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which a specific written objection is timely made.         Because the

plaintiff filed an objection to the report and recommendation, the

magistrate judge’s recommendation will be reviewed de novo as to

those findings to which the plaintiff objected.              As to those

findings to which specific objections were not filed, all findings

and   recommendations   will   be   upheld   unless   they   are   “clearly

erroneous or contrary to law.”      28 U.S.C. § 636(b)(1)(A).




                                     2
                            III.    Discussion

     The Prisoner Litigation Reform Act of 1995 (“PLRA”) generally

prohibits prisoners from filing a complaint under in forma pauperis

status if that prisoner filed at least three in forma pauperis

cases previously that were dismissed as frivolous.             Title 28,

United   States   Code,   Section   1915(g)   specifically   provides   as

follows:

     In no event shall a prisoner bring a civil action . . .
     if the prisoner has, on 3 or more prior occasions, while
     incarcerated or detained in any facility, brought an
     action or appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous, malicious,
     or fails to state a claim upon which relief may be
     granted, unless the prisoner is under imminent danger of
     serious physical injury.

The magistrate judge found that this section of the PLRA was

applicable in this case, and thus recommended dismissal of this

civil action.

     This Court has conducted a review of the record in this case,

as well as the magistrate judge’s report and recommendation.        This

Court has confirmed that, while incarcerated, the plaintiff has

filed at least three civil actions or appeals in federal courts

which have been dismissed either as frivolous or for failing to

state a claim upon which relief may be granted. The only exception

to the three strike rule stated above requires plaintiff to

demonstrate that an imminent danger of serious physical injury

exists. 28 U.S.C. § 1915(g) (2012). This has been demonstrated in

neither his complaint nor his objections.

                                     3
       In his objection to the report and recommendation, plaintiff

does not object to the three strike rule application, but merely

states: “I wish to make payments plans to clear the court cost or

the $400.00 filing fee.”        ECF No. 19 at 1.           This objection lacks

sufficient basis to reverse this Court’s adoption of the magistrate

judge’s report and recommendation.             The prisoner cannot simply pay

the filing fee after being denied in forma pauperis status.                       The

prisoner must pay the filing fee at the time he initiates the suit.

Dupree v. Palmer, 284 Fed 3d 1234, 1237 (11th Cir. 2002); see also

Finley v. Doe, No. 5:07-CV-00807, 2008 WL 264-5472 (S.D. W. Va.

June 30, 2008) (Johnson, J.).         Consequently, the proper procedure

is   for   the   district    court   to       dismiss   the    complaint    without

prejudice when it denies a prisoner leave to proceed in forma

pauperis pursuant to the three strikes provision of § 1915(g).

       As to plaintiff’s general objection, this Court finds that

plaintiff has failed to make specific objections to the report and

recommendation, and that this Court has conducted an appropriate de

novo   review    of   the   plaintiff’s        objection      to   the   report   and

recommendation as it relates to the filing fee payment requirement.

Thus, this Court upholds the magistrate judge’s recommendation and

overrules the plaintiff’s objection.




                                          4
                          IV.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 17) is hereby AFFIRMED and ADOPTED

in its entirety. Accordingly, plaintiff’s complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE, and the motions to proceed in forma

pauperis (ECF No. 2) and motion to appoint counsel (ECF No. 9) are

DENIED AS MOOT.   Plaintiff’s objection (ECF No. 19) is OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Plaintiff is hereby ADVISED that if he wishes to pursue the

allegations raised in the instant complaint, he must initiate a new

case with payment of the $400.00 filing fee at the time of filing

the complaint.

     Should the plaintiff choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of the judgment order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

plaintiff by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.


                                  5
DATED:   September 3, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                             6
